DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 08/31/2022. As directed by the amendment: claims 1, 10, and 18 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-20 are presently under consideration in this application.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a functioning component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description for the amended limitation “a functioning component”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added material in claims 1, 10, and 18 which is not supported by the original disclosure as follows: “wherein the cooking module includes a functioning component”  Examiner is unable to find any support for the amendment in the original specification.  Support is given in the Remarks (filed 08/31/2022), paragraph 0053 of the original specification, which is unclear how to read off a feature called “a functioning component” from a figure and/or no written description in the original specification.  Furthermore, Examiner respectfully requests that applicant directs the examiner to the disclosure for any new recited limitation(s).

Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 18, a new limitation called "a functioning component" in the claims renders the claims indefinite because it is unclear which component is the applicant is referring to.  See MPEP § 2173.05(a).       
Claims 2-9, 11-17, and 19-20 are also rejected because each claim depends on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over de Filippis et al. (US 4,235,282) in view of Witt (US 6,111,224) and Design Choice.
Regarding claim 1, de Filippis et al. discloses a freely installable cooker (See figure 1, i.e. called a tray cabinet) comprising: 
a support structure (See figure 1, not labeled, i.e. the structure/frame of the cabinet), received by a base (not labeled , i.e. the base of the cabinet) and having side walls (not labeled, i.e. the side walls of the cabinet) and a rear wall (not labeled, i.e. the rear wall of the cabinet) to define a housing (not labeled, i.e. the housing of the cabinet); 
an electrical connector (see figure 7) disposed within the rear wall (not labeled, i.e. the rear wall of the cabinet) and having a first electrical connector 27 (fig. 7, i.e. called a moving stud) that extends into the housing (not labeled, i.e. the housing of the cabinet) and a control (i.e. called a device for programmed control) (col. 5, lines 40-42); and 
a cooking module 2 (figs. 1, 6, i.e. called tray(s)) that is selectively disposed within the housing (not labeled, i.e. the housing of the cabinet) and includes at least one second electrical connector 26 (fig. 7, i.e. called stud) that selectively couples (see figure 7) with the first electrical connector 27 (fig. 7) wherein the cooking module 2 (figs. 1, 6, i.e. called tray(s)) includes a functioning component 16 (fig. 7, i.e. called a heating element); 
wherein the control (i.e. called a device for programmed control) is selectively operable when the second electrical connector 26 (fig. 7, i.e. called stud) is in fully received within (i.e. The sleeve 31 is designed so as to permanently tend to press the moving stud 27 towards the corresponding tray 2. The contact between the respective studs 26 and 27 is established by simple sliding, each tray being thus gripped between two opposite studs 27. Examiner interprets the curved tip portion of the stud 26 has been fully covered by the moving stud 27.) the first electrical connector 27 (fig. 7, i.e. called a moving stud) to define an activation state (i.e. the contact between respective studs 26 and 27) (col. 2, lines 4-11), and wherein the control is in an inoperable state (i.e. no contact between respective studs 26 and 27) when the first electrical connector 27 (fig. 7, i.e. called a moving stud) is distal from the activation state, wherein the activation state (i.e. when press the moving stud 27 towards the corresponding tray 2) is characterized by selective activation of the functioning component 16 (fig. 7, i.e. called a heating element) (col. 4, lines 52-col. 5, lines 10), and wherein the inoperable state (i.e. no contact between respective studs 26 and 27) is characterized by the functioning component 16 (fig. 7, i.e. called a heating element) being coupled with the support structure and being inoperative (col. 5, lines 67- col. 6, lines 5, i.e. …the studs 26 are in front and do not come into contact with the moving studs 27. In this way the heating elements of the trays in question are not supplied).
NOTE (similarly in claims 10 and 18): (regarding the functional language (e.g., wherein the control knob is selectively operable when the second electrical connector is in fully received within the first electrical connector to define an activation state), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
de Filippis et al. discloses all the limitations of the claimed invention as set forth above, except for the control comprises a control knob positioned on a back surface of the rear wall.
However, Witt teaches a control knob 92 (figs. 3-4, i.e. a switch) positioned on a back surface of the rear wall 36 (figs. 3-4, i.e. called a rear wall supporting end) (col. 4, lines 13-21). Furthermore, a knob by definition is a rounded control switch or dial.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the shape of the switch for the purpose of providing a proper engagement of the components, since applicant has not disclosed that having such feature provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  This particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.  See MPEP § 2144.04.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the de Filippis‘s reference, to replace such a device for programmed control of de Filippis with a control switch of Witt, as suggested and taught by Witt, for the purpose of allowing the food warming oven to be easily operated/moved from one location to another location (col. 7, lines 19-20).
With respect to claim 2, de Filippis et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which de Filippis further discloses wherein the first electrical connector 27 (fig. 7, i.e. called a moving stud) includes opposing electrical contacts (not shown, i.e. commercial power), wherein in the activation state (i.e. the contact between respective studs 26 and 27), the opposing electrical contacts are selectively coupled with a first power contact 41 (fig. 11, i.e. an electric feed wire) of the support structure (i.e. a structure of the cabinet) and a second power contact 16 (fig.4) of the second electrical connector 26 (fig. 7, i.e. called stud).
With respect to claim 3, de Filippis et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which de Filippis further discloses wherein the first power contact 41 (fig. 11, i.e. one end of the electric feed wire) is in selective communication with an external power source (i.e. connecting/communicating to the electrical outlet, not shown).
With respect to claim 4, de Filippis et al. in view of Witt discloses the limitations of the claimed invention as set forth above of which de Filippis further discloses wherein the second power contact 41 (fig.4, i.e. the other end of the electric feed wire with the same reference number) is in selective communication with a control (not shown) of the cooking module 2 (figs. 1, 6, i.e. called tray(s)).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over de Filippis et al. (US 4,235,282) in view of Witt (US 6,111224) as applied to claim 1 above, and further in view of SANDIN (US 2,738,411).
Regarding claim 5, de Filippis et al. in view of Witt discloses all the limitations of the claimed invention as set forth above, except for wherein the first electrical connector includes a locking tab that selectively maintains the control knob in the inoperable state, wherein when the second electrical connector is received by the first electrical connector to define the activation state, the locking tab is biased to a bypass position that is characterized by selective rotational operation of the control knob.
However, SANDIN discloses wherein the first electrical connector 104 (fig. 3, i.e. terminal ends) includes a locking tab 116 (fig. 3, i.e. a hinge arm) that selectively maintains the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) in the inoperable state, wherein when the second electrical connector 126 (fig. 3) is received by the first electrical connector to define the 11activation state, the locking tab 116 (fig. 3, i.e. a hinge arm) is biased to a bypass position that is characterized by selective rotational operation of the control knob (col. 6, line 21-28). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace the first electrical connector of de Filippis with the electrical terminal end including a hinge arm of SANDIN, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claim 6, de Filippis et al. in view of Witt, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein rotation of the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch push buttons) in the activation state is defined by a contemporaneous engagement of the opposing electrical contacts 122,123 (fig. 3, i.e. terminal blocks) and the first and second power contacts that defines a powered state of the cooking module (col. 6, lines 48 – col. 7, lines 9).   It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such the control of de Filippis with such control knob of SANDIN, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).

Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over de Filippis et al. (US 4,235,282) in view of Witt (US 6,111224) and SANDIN (US 2,738,411) as applied to claim 1 above, and further in view of DuBois et al. (US 4,195,560).
Regarding claims 7 and 9, de Filippis et al. in view of Witt and SANDIN discloses all the limitations of the claimed invention as set forth above, except for (claim 7) wherein the control knob includes a stem that extends through the rear wall of the support structure to define the first electrical connector; and (claim 9) wherein the opposing electrical contacts extend from the stem.
However, DuBois et al. teaches wherein the control knob 76 (fig. 1) includes a stem 72 (fig. 3, i.e. a control shaft) that extends through the rear wall (74, i.e. the outer end wall) of the support structure to define the first electrical connector (see figure 3); and wherein the opposing electrical contacts (not labeled, i.e. the push-on connectors opposing the push-on connectors 82 and 88) extend from the stem 72 (fig. 3, i.e. a control shaft). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such a control of de Filippis with a control knob arrangement of DuBois, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).
With respect to claim 8, de Filippis et al. in view of Witt, SANDIN, and DuBois et al. discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a blocking fin 115 (fig. 3, i.e. a supporting plate) that selectively engages the locking tab 116 (fig. 3, i.e. a hinge arm) to define the inoperable state. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to substitute the stem of DuBois with the stem including a blocking fin of  SANDIN, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over de Filippis et al. (US 4,235,282) in view of Witt (US 6,111224) and DuBois et al. (US 4,195,560).
Regarding claim 10, de Filippis et al. in view of Witt discloses all the limitations of the claimed invention as set forth above in claim 1 (same features) including of which de Filippis further discloses wherein the base (not labeled, i.e. the base of the cabinet) and the support structure  (See figure 1, not labeled, i.e. the structure/frame of the cabinet) are selectively adjustable to define an adjustable volume of the housing (i.e. one or more trays can be removed and interchanged), except for the electrical connector including a stem that extends from a control knob that is positioned on a back surface of the rear wall, through the rear wall and to a first electrical connector that extends into the housing.
However, DuBois et al. teaches the electrical connector including a stem (72, i.e. a control shaft) that extends from a control knob (76) that is positioned on a back surface of the rear wall (74, i.e. the outer end wall), through the rear wall and to a first electrical connector (see figure 3) that extends into the housing (48). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such electrical connector of de Filippis with the electrical connector including a stem of DuBois, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).
With respect to claim 18, de Filippis et al in view of Witt and DuBois et al. discloses the limitations of the claimed invention as set forth above in claims 1 and 10 (similar features) of which DuBois further discloses a power-delivery contact (not labeled, see figure 3, i.e. the other end of the push-on connectors 82 and 88)  positioned proximate the stem (72, i.e. a control shaft) and laterally aligned with the opposing electrical contacts 82, 88 (fig. 3, i.e. push-on connectors of the leads 78, 79, and 84). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace a power-delivery contact of de Filippis with a power push-on contact of DuBois, as suggested and taught by DuBois, for the purpose of providing different rotational positions of the knob (col. 5, lines 4-11).  Furthermore, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Filippis et al. (US 4,235,282)  in view of Witt (US 6,111224) and DuBois et al. (US 4,195,560) as applied to claims 10 and 18 above, and further in view of SANDIN (US 2,738,411).
Regarding claim 11, de Filippis et al. in view of Witt and DuBois et al discloses all the limitations of the claimed invention as set forth above, except for wherein the electrical connector includes a pin that extends substantially perpendicular to the stem of the electrical connector, and wherein the cooking module includes a rotational member that couples with the pin and is rotationally operable about a rotational axis of the pin between a horizontal position and a tilted position.
However, SANDIN discloses wherein the electrical connector (100, i.e. an heating element assembly) includes a pin 117 (fig. 3, i.e. a pintle) that extends substantially perpendicular to the stem of the electrical connector, and wherein the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) includes a rotational member that couples with the pin and is rotationally operable about a rotational axis of the pin between a horizontal position and a tilted position (col. 6, lines 9-33). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such the electrical connector of de Filippis with the electrical connector including a pin of SANDIN, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claim 12, de Filippis et al. in view of Witt, DuBois et al., and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes at least one flange (106, 109) that couples with a portion of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) in the activation state, wherein engagement of the at least one flange with the portion of the cooking module defines a secured state of the cooking module that substantially prevents extraction of the cooking module from the housing (col. 6, lines 9-33).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such stem of de Filippis with a stem including a flange of SANDIN, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claims 13 and 19, de Filippis et al. in view of Witt, DuBois et al., and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a locking tab 116 (fig. 3, i.e. a hinge arm) that selectively maintains the stem, the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) and the first electrical connector in the inoperable state, wherein when the second electrical connector 126 (fig. 3) is received by the first electrical connector, the locking tab 116 (fig. 3, i.e. a hinge arm) is biased to the activation state that is characterized by selective rotational operation of the control knob, the stem and the first electrical connector (col. 6, line 21-28).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such stem of de Filippis with a stem including a hinge arm of SANDIN, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting the heating units for independent movements between normal positions disposed adjacent to the backsplash panel and work positions disposed over the work platform, so that the heating units are concealed and out of the way when they occupy their normal positions in order that the work platform may present a continuous usable work surface of maximum area (col. 1, lines 37-44).
With respect to claim 14, de Filippis et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein rotation of the control knob 133, 134, 331-334 (figs 1 and 6, i.e. control knobs and control switch pushbuttons) in the activation state is defined by a contemporaneous engagement of opposing electrical contacts 122,123 (fig. 3, i.e. terminal blocks) of the stem with a first power contact of the support structure and a second power contact of the cooking module, respectively, that defines a powered state of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) (col. 6, lines 48 – col. 7, lines 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such control knob of de Filippis with the control knobs and control switch pushbuttons of SANDIN, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claims 15 and 20, de Filippis et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the stem includes a blocking fin 115 (fig. 3, i.e. a supporting plate) that selectively engages the locking tab 116 (fig. 3, i.e. a hinge arm) to define the inoperable state.  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such stem of de Filippis with a stem including a supporting plate of SANDIN, as suggested and taught by SANDIN, for the purpose of providing suitably mounted and flexibility of electrical conductors to the power supply (col. 3, lines 25-28).
With respect to claim 16, de Filippis et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the first power contact is in selective communication with an external power source (col. 14, lines 31-42). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such first power contact with an external power source of SANDIN, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting a plurality of heating units for independent pulldown movements between normal positions disposed in a recess provided in the backsplash panel and work positions defining a cooking shelf disposed over the cooking top (col. 2, lines 2-6).
With respect to claim 17, de Filippis et al. in view of Witt, DuBois et al, and SANDIN discloses the limitations of the claimed invention as set forth above of which SANDIN further discloses wherein the second power contact is in selective communication with a control of the cooking module 24, 25, 210-211, 311-314 (figs. 1 and 5-6, i.e. heating units/hotplates) (col. 6, lines 48 – col. 7, lines 9).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace such second power contact of de Filippis with a second power contact in communication with the cooking module, as suggested and taught by SANDIN, for the purpose of improving arrangement for mounting a plurality of heating units for independent pulldown movements between normal positions disposed in a recess provided in the backsplash panel and work positions defining a cooking shelf disposed over the cooking top (col. 2, lines 2-6).

Response to Amendment
Applicant’s amendments to independent claims 1, 10, and 18 to further include new features have changed the scope of the claims.  Therefore, they require further consideration and search.

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761